Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 10, 2005








 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 10, 2005.
 
In
The
 
Fourteenth Court of Appeals
____________
 
NO.
14-05-00517-CV
____________
 
IN RE ATLANTIC SOUNDING COMPANY, INC.

AND
WEEKS MARINE, INC., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 20, 2005,
relators filed a petition for writ of mandamus in
this court.  See Tex. Gov=t. Code Ann. '
22.221 (Vernon 2004); see also Tex.
R. App. P. 52. 
Relators
have not established they are entitled to mandamus relief.  Accordingly, we deny the petition for writ of
mandamus. 
PER CURIAM
 
Petition Denied and Memorandum Opinion filed November 10, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.